DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment filled 10/07/2021 has been entered. Claims 8, 10-14, 16 and 18-19 have been cancelled. Claim 9 has been amended. Applicant added new claims 20-30. Note that claim 9 although amended and not indicated withdrawn and now being dependent on claim 1 (instead of previously withdrawn claim 8) appears to be intended for rejoining and examining in the current amendment, however examiner clarifies that the subject matter recited in claim 9 i.e. “one of the reversible sides has two different heights along the length of the platform” in directed to previously withdrawn Species B (figs. 10-16) rather than elected Species A; consequently claim 9 remains withdrawn. Therefore, claims 1-7 and 20-30 remain pending in the application. New 35 USC § 112 rejection has been introduced also as a result of the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the indentations do not extend through any of the vertically extending walls” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  
Claim 22 recites “at least 3 edges”; applicant is reminded that numerals do not carry patentable weight in the claims. Examiner recommends using alphabetical letters i.e. “three” in place of “3”.
Claim 23 recites “an front opening”; it appears that article “an” was unintentionally placed instead of article “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites “the indentations do not extend through any of the vertically extending walls”; this recitation raises new matter issues since the indentations 170 appears to be at least extending through the width of side walls 125 a, b from front to back of the wall as shown in figs. 1, 8 & 9. It is noted that applicant’s specification [0048] clearly discloses “The indentations or rails 170 upon which the platform 130 rests are formed into the front side walls 115a,b and the back side walls 125a,b which are the portions of the front section 110 and back section 120 that protrude to the side of the stool 100.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the indentations do not extend through any of the vertically extending walls”; this recitation raises indefiniteness since the indentations 170 appears to be at least extending through the width of side walls 125 a, b as shown in figs. 1, 8 & 9. As mentioned above, applicant’s specification [0048] clearly discloses “The indentations or rails 170 upon which the platform 130 rests are formed into the front side walls 115a,b and the back side walls 125a,b which are the portions of the front section 110 and back section 120 that protrude to the side of the stool 100.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamble, US (2003/0132655).
In regards to claim 1 Gamble discloses:
A stool (fig. 1) comprising: a platform (7); and a pair of vertically extending walls (1 and 2) with blunt edges (top and bottom edges including 8 being blunt i.e. filleted corners), each of the vertically extending walls having integral side walls (see annotated drawings) and two or more hollow indentations {3b(s) and 4b(s)} extending partway through the vertically extending walls (as shown in fig. 1; reproduced below); wherein the platform transversely extends between the integral side walls of the pair of vertically extending walls (platform 7 shown between the integral side walls in fig. 2), and is adjustably supported by at least one of the two or more hollow indentations of each vertically extending wall (paragraph [0011; excerpt highlighted below]).

    PNG
    media_image1.png
    671
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    574
    media_image2.png
    Greyscale

	In regards to claim 2 Gamble discloses the pair of vertically extending walls (1 and 2) each further comprise a rail (see annotated drawings) enclosing a space (space 

    PNG
    media_image3.png
    490
    494
    media_image3.png
    Greyscale

In regards to claim 3, Gamble discloses a step (1b, 1c) integrated into or more of the vertically extending walls (figure 1, and [0010]).

    PNG
    media_image4.png
    138
    521
    media_image4.png
    Greyscale

In regards to claim 5 Gamble discloses at least one of the pair of vertically extending walls further comprises one or more handles (9 or can also be the elements annotated above as rails since claim 5 depends from claim 1).

In regards to claim 22 Gamble discloses the platform further comprises at least 3 edges shaped to fit the hollow indentations (three of the four corners of platform 7 having protrusions 5 to fit onto indentations 3b and 4b).
In regards to claim 23 Gamble discloses one wall of the pair of vertically extending walls (1; fig. 1) includes [an] a front opening (3a) in communication with two or more hollow indentations {two or more 3b(s); fig. 1}, wherein the platform (7) is configured to removably insert through the front opening (via protrusions 5 of the platform) and securingly engage the hollow indentations {via slot 3a that is in communication with indentations 3b(s)}. 
Claims 24, 26, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamble, US (2003/0132655).
In regards to claim 24 Gamble discloses:
A stool (fig. 1) comprising: A platform (7); a main body (1 and 2) including pair of vertically extending side walls (1 and 2), and vertically extending rear wall (9), at least two, vertically spaced apart longitudinally extending (see annotated drawings) indentations {3b(s) and 4b(s); see annotated drawings} at one of a first height and second height, formed in an interior facing surface (see annotated drawings) of each of the vertically extending walls, the indentations at the first height and second height are each configured to removably receive and support the platform (at protrusions 5); wherein the platform transversely extends between the side walls (as shown in fig. 1), 

    PNG
    media_image5.png
    511
    570
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    426
    589
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    317
    574
    media_image2.png
    Greyscale

In regards to claim 26 Gamble discloses a rail (see annotated drawings) enclosing a space (space between 1 and 2) defined over the platform (7) and between the vertically extending side walls to prevent a user from falling.

    PNG
    media_image3.png
    490
    494
    media_image3.png
    Greyscale

In regards to claim 27 Gamble discloses one or more handles (cutouts 1b, 1c or 2b, 2c; figs. 3 & 4) integrated into a vertically extending sidewall.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gamble as applied to claim 1 above, and further in view of Parker, US (2005/0252721).
In regards to claim 4 Gamble does not disclose the stool weighs less than 15 lbs.
However, Parker teaches the stool weighs less than 15 lbs. (paragraph [0088]; to clarify about 15 pounds taught by Parker means that it can be slightly less or more than 15 pounds hence it teaches less than 15 pounds).

    PNG
    media_image7.png
    50
    489
    media_image7.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to manufacture the stool of Gamble to weigh less than 15 pounds as taught by Parker for the predictable function of having it relatively light weight where it wouldn’t be a challenge for a child or an elderly person to carry around.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gamble and further in view of Chitayat, US (8925682).
In regards to claim 6 Gamble does not disclose a non-skid material disposed on one or more surfaces of the stool to prevent slipping or sliding.
However, Chitayat teaches a non-skid material disposed on one or more surfaces of the stool (100) to prevent slipping or sliding (Col 2; LL 31-44; excerpt below).

    PNG
    media_image8.png
    294
    514
    media_image8.png
    Greyscale

.
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble as applied to claims 1 and 24 respectively above, and further in view of Taylor, US (4586747).
In regards to claims 7 and 28 Gamble does not disclose the platform further comprises two reversible sides.
However, Taylor teaches the platform further comprises two reversible sides, with one of the reversible sides having a greater height than the other side (Col 2; LL 26-32; excerpt below).

    PNG
    media_image9.png
    181
    604
    media_image9.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the reversible platform taught by Taylor in place of the platform of Gamble for its predictable function or providing different heights for users of different height or when higher elevations are needed to be reached.
s 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble as applied to claim 1 above, and further in view of Merrick, US (5342110).
In regards to claims 21 and 29 Gamble does not disclose the vertically extending walls are composed of double walled plastic.
	However, Merrick teaches double walled plastic (claim 10; excerpt below).

    PNG
    media_image10.png
    206
    574
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the double walled plastic taught by Merrick to manufacture the vertically extending walls of Gamble for the predictable result of providing insulating wall that is relatively more light weight than wood, metal and composite materials. The modification above consequently teaches the hollow indentations are formed into an interior facing wall (interior surface shown in annotated drawings above) of the double walled plastic.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive because:
Applicant argues “Gamble discloses openings, vertical and inclined slots (3, 3a, 3b, 4, 4a, 4b) that extend entirely through the sidewalls (1, 2) that are configured to receive a transversely extending dowels or rods (5) … As described in the present application paragraph [0040], the platform slides into place, fitting into indentations that do next extend through the walls. In particular and with reference to paragraph [0040] of the present publication: [0040] ... As seen in the figures, the platform securing mechanisms are not visible or accessible from the outside of the stool. This design serves as a means to aid in the prevention of injury that might be caused by the platform and stool in the absence of such measures, such as by pinching, cutting, or crushing of body parts such as fingers or hands”; In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (features argued above) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “Applicant notes that in light of the teachings of the specification, the claimed language "extending partway through," is significant for a product used by children and should not be ignored. The references of record do not teach this feature. In fact, the Gamble device includes openings/slots (3a, 3b) that a child may access from outside the stool and be venerable to pinching from the dowel or rod (5) engaging the opining/slot”; examiner respectfully disagrees and presents that in addition to that the features argued above are not claimed, examiner also points out that the phrase “extending partway through” emphasized by 
Applicant argues “unlike the Gamble device, the hollow indentations in the walls do not allow the platform to be at an angled position. See below a screen capture of the user manual for the Gamble device wherein the platform (in red) is angled with respect to the floor”; In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (features argued above) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, examiner re-asserts that the claims do not preclude the platform from having the possibility of being at an angle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634